Citation Nr: 1225023	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from April 1943 to June 1946.  The appellant is the Veteran's surviving spouse.

This appeal arises to the Board of Veterans' Appeals (Board) from a March 2006-dated, but May 2006-issued, rating decision of the Department of Veterans Affairs (VA).  The March 2006-dated rating decision (decided at the Los Angeles, California, VA Regional Office (RO)) denied service connection for the cause of the Veteran's death and denied entitlement to Dependents' Educational Assistance.  The May 2006-dated notice of the rating decision was issued by the Chicago, Illinois, RO.  The notice letter informed that the rating decision denied service connection for the cause of the Veteran's death, denied entitlement to Dependents' Educational Assistance, denied Dependency and Indemnity Compensation, and denied entitlement to accrued benefits.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

In her April 2008 substantive appeal, the appellant indicated a desire for a hearing at the local RO before a Veterans Law Judge.  Later, in July 2009, the appellant opted for a videoconference hearing at the RO.  The record does not reflect that such hearing has been scheduled to date.  The appellant must be afforded an opportunity for such hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the local RO before a Veterans Law Judge of the Board, following the procedures set forth at 38 U.S.C.A. § 7107 (e) (West 2002) and 38 C.F.R. § 20.700 (e) (2011).

The appellant need take no further action unless otherwise informed, but may submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


